Filed Pursuant to Rule 424(b)(2) Registration File Number 333-138032 CALCULATION OF REGISTRATION FEE Class of securities offered Aggregate offering price Amount of registrationfee (1) 7.250% Notes due May 20, 2014 $ 1,250,000,000.00 $ 69,750.00 8.125% Notes due May 20, 2019 1,750,000,000.00 97,650.00 Total $ 3,000,000,000.00 $ 167,400.00 (1) The filing fee of $167,400.00 is calculated in accordance with Rule 457(r) under the Securities Act of 1933. The entire sum of $167,400.00 is being paid herewith. PROSPECTUS SUPPLEMENT(To Prospectus Dated October 16, 2006) $3,000,000,000American Express Company $1,250,000,000 7.25% Notes due May 20, 2014$1,750,000,000 8.125% Notes due May 20, 2019 We will pay interest on the 7.25% notes due May 20, 2014, or the 2014 notes, and 8.125% notes due May 20, 2019, or the 2019 notes, which we refer to collectively in this prospectus supplement as the notes, semi-annually on May 20 and November 20 of each year. The first interest payment will be made on November 20, 2009. The 2014 notes will mature on May 20, 2014. The 2019 notes will mature on May 20, 2019. We may not redeem the notes of either series prior to maturity unless certain events occur involving United States taxation. We describe these events under the heading Description of NotesRedemption Upon a Tax Event. The notes will be our senior unsecured obligations and will rank prior to all of our present and future subordinated indebtedness and on an equal basis with all of our other present and future senior unsecured indebtedness. We will not list the notes on any exchange. We will only issue the notes in book-entry form registered in the name of a nominee of The Depository Trust Company, New York, New York, or DTC. Beneficial interests in the notes will be shown on, and transfers of such interests will be made only through, records maintained by DTC and its participants, including Clearstream Banking, société anonyme, and Euroclear Bank SA/NV, as operator of the Euroclear system. Except as described in this prospectus supplement, we will not issue notes in definitive form. The underwriters are offering the notes for sale in those jurisdictions both inside and outside the United States where it is lawful to make such offers. Investing in the notes involves risks. You should carefully consider the information under Risk Factors beginning on page 2 of the accompanying prospectus and on page 63 of our Annual Report on Form 10-K for the year ended December 31, 2008 incorporated herein by reference. Price toPublic UnderwritingDiscounts andCommissions Proceeds tothe Company Per 2014 note 99.842% 0.35% 99.492% Total for 2014 notes $ 1,248,025,000 $ 4,375,000 $ 1,243,650,000 Per 2019 note 99.675% 0.45% 99.225% Total for 2019 notes $ 1,744,312,500 $ 7,875,000 $ 1,736,437,500 (1) Plus accrued interest, if any, from May 18, 2009. (2) Before estimated offering expenses. Delivery of the notes will be made on or about May 18, 2009. Neither the Securities and Exchange Commission, or the SEC, nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement or the accompanying prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Joint Book-Running Managers Banc of America Securities LLC Citi Goldman, Sachs & Co. J.P. Morgan UBS Investment Bank Senior Co-Managers Credit Suisse Mitsubishi UFJ Securities Mizuho Securities USA Inc. RBS Junior Co-Managers BNY Mellon Capital Markets, LLC CastleOak Securities, L.P. The Williams Capital Group, L.P. The date of this prospectus supplement is May 13, 2009. Table of Contents TABLE OF CONTENTS Page Prospectus Supplement About This Prospectus Supplement S-2 Summary S-3 Cautionary Statement Regarding Forward-Looking Information S-6 Recent Developments S-9 Use of Proceeds S-10 Description of Notes S-11 Certain United States Federal Income Tax Considerations S-15 Underwriting S-18 Where You Can Find More Information S-20 Incorporation of Certain Documents by Reference S-20 Legal Matters S-21 Experts S-21 Prospectus About This Prospectus i Where You Can Find More Information ii Incorporation of Certain Documents by Reference ii Forward-Looking Statements iii The Company 1 Risk Factors 2 Ratio of Earnings to Fixed Charges 5 Use of Proceeds 6 Description of Debt Securities 7 Description of Preferred Shares 27 Description of Depositary Shares 29 Description of Common Shares 31 Description of Securities Warrants 32 Description of Currency Warrants 33 Description of Other Warrants 34 ERISA Considerations 35 Certain U.S. Federal Income Tax Consequences 36 Plan of Distribution 44 Legal Matters 46 Experts 46 Table of Contents ABOUT THIS PROSPECTUS SUPPLEMENT This document is in two parts. The first part is this prospectus supplement, which describes the specific terms of the notes that we are offering and other matters relating to us and our financial condition. The second part is the attached base prospectus, which gives more general information about securities we may offer from time to time, some of which does not apply to the notes that we are offering. The description of the terms of the notes contained in this prospectus supplement supplements the description under Description of Debt Securities in the accompanying prospectus, and to the extent it is inconsistent with that description, the information in this prospectus supplement replaces the information in the accompanying prospectus. Generally, when we refer to the prospectus, we are referring to both parts of this document combined. If information in the prospectus supplement differs from information in the accompanying prospectus, you should rely on the information in this prospectus supplement. When we use the terms American Express, the Company, we, us or our in this prospectus supplement, we mean American Express Company and its subsidiaries, on a consolidated basis, unless we state or the context implies otherwise. You should rely only on the information contained in this prospectus supplement, the accompanying prospectus, the documents incorporated by reference and any written communication from us or the underwriters specifying the final terms of this offering. We have not authorized anyone to provide you with information that is different. This prospectus supplement and the accompanying prospectus may only be used where it is legal to sell these securities. The information in this prospectus supplement and the accompanying prospectus may only be accurate as of their respective dates and the information in the incorporated documents is only accurate as of their respective dates. To the extent the offer of the notes is made in any Member State of the European Economic Area that has implemented the European Council Directive 2003/71/EC (such Directive, together with any applicable implementing measures in the relevant home Member State under such Directive, is referred to as the Prospectus Directive), before the date of publication of a prospectus in relation to the notes which has been approved by the competent authority in that Member State in accordance with the Prospective Directive (or, where appropriate, published in accordance with the Prospectus Directive and notified to the competent authority in that Member State in accordance with the Prospectus Directive), the offer (including any offer pursuant to this document) is only addressed to qualified investors in that Member State within the meaning of the Prospectus Directive or has been or will be made otherwise in circumstances that do not require us to publish a prospectus pursuant to the Prospectus Directive. This document is only being distributed to and is only directed at: (i) persons who are outside the United Kingdom; or (ii) investment professionals falling within Article 19(5) of the Financial Services and Markets Act 2000 (Financial Promotion) Order 2005, or the Order; or (iii) high net worth entities, and other persons to whom it may lawfully be communicated, falling within Article 49(2)(a) to (d) of the Order (all such persons together being referred to as relevant persons. The notes are only available to, and any invitation, offer or agreement to subscribe, purchase or otherwise acquire such notes will be engaged in only with, relevant persons. Any person who is not a relevant person should not act or rely on this document or any of its contents. The distribution of this prospectus supplement and the accompanying prospectus and the offering of the notes in certain jurisdictions may be restricted by law. Persons into whose possession this prospectus supplement and the accompanying prospectus come should inform themselves about and observe any such restrictions. This prospectus supplement and the accompanying prospectus do not constitute, and may not be used in connection with, an offer or solicitation by anyone in any jurisdiction in which such offer or solicitation is not authorized or in which the person making such offer or solicitation is not qualified to do so or to any person to whom it is unlawful to make such offer or solicitation. S-2 Table of Contents SUMMARY The following summary highlights selected information contained elsewhere in this prospectus supplement and in the documents incorporated by reference in this prospectus supplement and the accompanying prospectus and does not contain all the information you will need in making your investment decision. You should carefully read this entire prospectus supplement, the accompanying prospectus and the documents incorporated by reference in this prospectus supplement and the accompanying prospectus. The Company We, together with our consolidated subsidiaries, are a leading global payments and travel company. Our principal products and services are charge and credit payment card products and travel-related services offered to consumers and businesses around the world. We and our principal operating subsidiary, American Express Travel Related Services Company, Inc., or TRS, each became bank holding companies under the Bank Holding Company Act of 1956, or the BHC Act, subject to the supervision and examination by the Board of Governors of the Federal Reserve System, or the Federal Reserve, on November 14, 2008, and each elected to be treated as financial holding companies under the BHC Act. Our reportable operating segments are comprised of two customer-focused groupsthe Global Consumer Group and the Global Business-to-Business Group. Global Consumer Group The Global Consumer Group offers a range of products and services, including charge and credit card products for consumers and small businesses worldwide (primarily through our U.S. bank subsidiaries and affiliates), consumer travel services and stored value products such as Travelers Cheques and prepaid products. Global Business-to-Business Group The Global Business-to-Business Group provides, among other products and services, business travel, corporate cards and other expense-management products and services, network services for our network partners and merchant acquisition and merchant processing, point-of-sale, servicing and settlement and marketing products and services for merchants. In certain countries we have granted licenses to partially-owned affiliates and unaffiliated entities to offer some of these products and services. A key asset of our network is the American Express brand, which is one of the worlds most highly recognized and respected brands. Our various products and services are sold globally to diverse customer groups, including consumers, small businesses, middle-market companies, large corporations, and banking and financial institutions. These products and services are sold through various channels including direct mail, the Internet, employee and independent third-party sales forces and direct response advertising. Our general-purpose card network, card-issuing and merchant-acquiring and processing businesses are global in scope. We are a world leader in providing charge and credit cards to consumers, small businesses and corporations. These cards include cards issued by American Express as well as cards issued by third-party banks and other institutions that are accepted on the American Express network (collectively referred to as the Cards). Our Cards permit our cardmembers, or Cardmembers, to charge purchases of goods and services in most countries around the world at the millions of merchants that accept Cards bearing our logo. We added a net total of 6 million Cards in 2008, bringing total worldwide Cards-in-force to 92.4 million (including Cards issued by third parties). In 2008, our worldwide billed business (spending on American Express ® Cards, including Cards issued by third parties) was $683.3 billion. Our executive offices are located at 200 Vesey Street, New York, New York 10285 (telephone number: 212-640-2000). S-3 Table of Contents
